FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL C. TIERNEY,                               No. 12-16024

               Plaintiff - Appellant,             D.C. No. 1:12-cv-00059-SOM-
                                                  KSC
  v.

ACO S. ALO; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Michael C. Tierney, a Hawaii state prisoner, appeals pro se from the district

court’s order denying his request to proceed in forma pauperis in his 42 U.S.C.

§ 1983 action alleging deliberate indifference. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s interpretation and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion its denial of leave to proceed in

forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Tierney’s request to

proceed in forma pauperis because at least three of Tierney’s prior § 1983 actions

were dismissed on the basis that they were frivolous or failed to state a claim, and

Tierney did not provide sufficient allegations to show that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint. 28 U.S.C.

§ 1915(g); see also Andrews, 493 F.3d at 1055 (an exception to the three-strikes

rule exists only where “the complaint makes a plausible allegation that the prisoner

faced ‘imminent danger of serious physical injury’ at the time of filing”).

      AFFIRMED.




                                           2                                    12-16024